          Case 2:15-cr-00255-EEF-MBN Document 39 Filed 08/21/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                             *              CRIMINAL ACTION
                                                     *
VERSUS                                               *              NO. 15-255
                                                     *
ROBERT WARREN                                        *              SECTION "L"


                                      ORDER & REASONS


          Pending before the Court is Petitioner Robert David Warren’s Motion for Release to Home

Confinement Under the CARES Act, R. Doc. 36. The government opposes the motion. R. Doc.

38. Having considered the parties’ arguments and the applicable law, the Court now rules as

follows.

    I.       BACKGROUND

          On March 17, 2016, Robert Warren pleaded guilty to Counts One and Two of an Indictment

charging him with assault and attempted robbery of mail matter in violation of 18 U.S.C. § 2114(a)

and attempted robbery of mail matter in violation of 18 U.S.C. § 111(a)(1). On June 23, 2016, Mr.

Warren was sentenced to 108 months in the custody of the Bureau of Prisons (“BOP”), to be

followed by a three-year term of supervised release. R. Doc. 35. A $200 special assessment fee

was also imposed. Id. at 5.

    II.           PENDING MOTION

          In the instant motion, Mr. Warren seeks release to home confinement under the

Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”). R. Doc. 36. Specifically,

he argues that he has requested home confinement from the warden of his facility on multiple

occasions in light of the ongoing global pandemic, but that he has never received a response. Id.
                                                 1
       Case 2:15-cr-00255-EEF-MBN Document 39 Filed 08/21/20 Page 2 of 5



at 1. In support of release to home confinement, Mr. Warren stresses that he is almost eighty-years

old and has completed over half of his sentence. Id. at 2. Mr. Warren asks the Court to release him

to a particular Veteran’s Shelter or, alternatively, a half-way house in Fort Myers, Florida, operated

by the Salvation Army. Id.

       The government opposes the motion, stressing that this Court does not have the authority

to direct the BOP to release a defendant to home confinement. R. Doc. 38.

    III. LAW & DISCUSSION

       A. Home Confinement

       Mr. Warren’s motion requests that the Court release him to home confinement for the

remainder of his sentence. However, it is well-established that the BOP has sole authority to

determine an inmate’s placement, with consideration given to a district court’s non-binding

recommendation. See 18 U.S.C. § 3621(b) (the BOP “shall designate the place of the prisoner’s

imprisonment” and will consider the sentencing court’s recommendation in determining the

placement); United States v. Voda, 994 F.2d 149, 151 (5th Cir. 1993) (citing cases that conclude

that a sentencing court “may recommend that a sentence imposed under section 3621 be served in

a particular prison or jail,” but “only the Bureau of Prisons has the actual authority to designate

the place of incarceration”). Although Congress expanded the BOP’s authority to transfer

additional defendants to home confinement through the CARES Act, nothing in the CARES Act

gave district courts authority over placement decisions. See, e.g., United States v. McCann, No.

CR 5:13-52, 2020 WL 1901089, at *3 (E.D. Ky. Apr. 17, 2020) (finding that “the Court has no

authority under [the CARES Act] to order that a prisoner be placed on home confinement”); United

States v. Read-Forbes, No. CR 12-20099-01-KHV, 2020 WL 1888856, at *5 (D. Kan. Apr. 16,

2020) (“While the CARES Act gives the BOP broad discretion to expand the use of home

                                                  2
       Case 2:15-cr-00255-EEF-MBN Document 39 Filed 08/21/20 Page 3 of 5



confinement during the COVID-19 pandemic, the Court lacks jurisdiction to order home detention

under this provision.”); United States v. Engleson, No. 13-CR-340-3 (RJS), 2020 WL 1821797, at

*1 (S.D.N.Y. Apr. 10, 2020) (recognizing that the “ultimate decision of whether to release an

inmate to home confinement rests with the BOP”). This Court thus lacks the authority to order the

BOP to transfer Warren to a home confinement placement.

       B. Motion for Compassionate Release

       Because the Court is under an obligation to construe pro se pleadings such as this one

liberally, “reading such submissions to raise the strongest arguments they suggest,” Harris v.

Miller, 818 F.3d 49, 56 (2d Cir. 2016); see also Haines v. Kerner, 404 U.S. 519, 520-21 (1972),

the Court will also consider whether Mr. Warren is entitled to compassionate release under the

CARES Act.

       Although a court is generally prohibited from modifying an already-imposed term of

imprisonment, 18 U.S.C. § 3582(c) allows a court to reduce a sentence if, after considering the

applicable § 3553 factors, “extraordinary and compelling reasons exist” and the “reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A). The statute also imposes certain procedural requirements. Specifically, §

3582(c)(1)(A) allows an inmate to seek compassionate release from the district court provided he

has first filed an internal request to the warden of his facility for a sentence reduction and either

(1) “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons” to act on

his behalf; or (2) waited thirty days from the warden’s receipt of such a request. Id.

       In sum, courts routinely consider three requirements when determining whether

compassionate release is appropriate: (1) whether the defendant has exhausted administrative

remedies; (2) whether extraordinary and compelling reasons exist; and (3) whether defendant

                                                  3
       Case 2:15-cr-00255-EEF-MBN Document 39 Filed 08/21/20 Page 4 of 5



poses a danger to the safety of any other person or society. The defendant bears the burden of

demonstrating that these elements are satisfied. United States v. Davis, No. CR 07-357, 2020 WL

2838588, at *2 (E.D. La. June 1, 2020). The Court considers each in turn.

       Mr. Warren has submitted multiple requests to the warden of his facility seeking “quick

home confinement” in light of the ongoing pandemic. R. Doc. 36 at 4–9. Although his requests all

specifically reference his desire for home confinement, this Court had previously recognized,

without deciding, that a request for home confinement may, in certain circumstances, be construed

as a request for sentence modification. See United States v. Ansari, No. CR 07-337, 2020 WL

4284340, at *4 (E.D. La. July 27, 2020); United States v. Murray, No. CR 19-041, 2020 WL

4000858, at *4 (E.D. La. July 15, 2020), The Court need not decide the administrative exhaustion

issue at this juncture, however, because even if Mr. Warren’s requests do satisfy the exhaustion

requirement, he has failed to articulate “extraordinary and compelling reasons” necessary to

warrant compassionate release.

       Where, as here, an inmate’s motion is premised on the ongoing global outbreak of COVID-

19, courts typically require an inmate to demonstrate “a particularized susceptibility to the disease”

and “a particularized risk of contracting the disease at his prison facility.” James, 2020 WL

3567835 (quoting United States v. Feiling, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020)

(collecting cases)). “General concerns about possible exposure to COVID-19 do not meet the

criteria for extraordinary and compelling reasons for a reduction in sentence set forth in the

Sentencing Commission’s policy statement on compassionate release, U.S.S.G. § 1B1.13.23.”

United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La. Apr. 1,

2020) (quoting United States v. Eberhart, No. 13-CR-00313-PJH-1, 2020 WL 1450745, at *2

(N.D. Cal. Mar. 25, 2020)). Indeed, if general concerns about COVID-19 constituted extraordinary

                                                  4
       Case 2:15-cr-00255-EEF-MBN Document 39 Filed 08/21/20 Page 5 of 5



and compelling reasons, all incarcerated individuals would qualify for compassionate release.

       Here, Mr. Warren notes that he is almost eighty-years old and that he suffers from high

blood pressure and hypertension, but concedes that he is otherwise in “fair condition.” R. Doc. 36

at 2. These conditions alone, even in light of his advanced age, do not justify compassionate

release. Notably, Mr. Warren has not attached any medical records to corroborate his diagnosis

nor introduced any evidence to suggest that the BOP is unable to treat his condition while

incarcerated. Without more, the Court is unable to conclude that Mr. Warren has set forth any

extraordinary or compelling reasons to justify his release at this time.

    IV. CONCLUSION

       Based on the foregoing,

       IT IS ORDERED that Mr. Warren’s Motion for Release to Home Confinement Under the

CARES Act, R. Doc. 36, is DENIED.

       New Orleans, Louisiana this 21st day of August 2020.



                                                                     ___________________
                                                                          Eldon E. Fallon
                                                                    United States District Court




                                                  5
